ICJ_088_Lockerbie_LBY_GBR_1998-02-27_JUD_01_PO_02_FR.txt. 46

DÉCLARATION COMMUNE
DE MM. BEDJAOUL RANJEVA ET KOROMA

Nous sommes de ceux qui adhèrent pleinement tant aux motifs qu’au
dispositif du présent arrêt.

La qualification de non exclusivement préliminaire attribuée à l’excep-
tion du Royaume-Uni, selon laquelle les résolutions du Conseil de sécu-
rité auraient privé les demandes de la Libye de tout objet, et le renvoi de
son examen au fond signifient à notre avis qu’il ne suffit pas d’invoquer
les dispositions du chapitre VII de la Charte pour mettre fin de manière
automatique et immédiate à tout débat judiciaire au sujet des décisions
du Conseil de sécurité. Lorsque la Cour en arrivera au fond elle aura à se
prononcer à cet égard.

(Signé) Mohammed BEDJIAOUI.
(Signé) Raymond RANJEVA.
(Signé) Abdul G. Koroma.

41
